                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ADONAI EL-SHADDAI,
                                   7     AKA JAMES RAY WILKERSON,                           Case No. 18-cv-06879-YGR (PR)

                                   8                    Plaintiff,                          JUDGMENT

                                   9             v.

                                  10     WILLIAM MUNIZ, et al.,
                                  11                    Defendants.

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Motion to Revoke In
Northern District of California
 United States District Court




                                  13   Forma Pauperis Status and to Dismiss Action Without Prejudice; and Terminating All Other
                                  14   Pending Motions as Moot,
                                  15          IT IS ORDERED AND ADJUDGED
                                  16          That Plaintiff take nothing, that the action be dismissed in accordance with the Court’s
                                  17   Order, and that each party bear its own costs of action.
                                  18   Dated: March 9, 2020
                                  19                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  20                                                    United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
